TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00364-CV



                                     Shannan Kelm, Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
          NO. 16,433A, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Shannan Kelm appealed the termination of her parental rights. Her attorney on appeal

has filed an Anders-style brief,1 discussing relevant standards and authorities, the evidence, the jury’s

findings, and the judgment. Her attorney concluded that there are no arguable issues on appeal

and that the appeal is frivolous. Her attorney attached a copy of a letter stating that she has mailed

“a copy of the Appeal to every address” the attorney has for Kelm. In the letter, the attorney tells

Kelm that Kelm has the right to file an appeal pro se and to view the record. The attorney’s motion

to withdraw recites that it was sent to every party. More than thirty days have passed, and no pro se

brief has been filed.




        1
          In re A.W.T., 61 S.W.3d 87, 90 (Tex. App.—Amarillo 2001, no pet.) (applying Anders
v. California, 386 U.S. 738 (1967), in parental rights termination case).
               We have examined the record and agree with Kelms’s attorney’s conclusion that

there are no arguable issues and that the appeal is frivolous. We grant the motion to withdraw as

attorney filed by Kelm’s attorney.

               Affirmed.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: February 11, 2009




                                               2